 

a

Ro

Oe

' AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) _ , Page | of I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA.

United Statesof America JUDGMENT IN A CRIMINAL CASE
Vv. , - For Offenses Committed On or After November 1, 1987)

Ricardo Esparza-Olivares | Case Number: 3: 19- -mj- -23145.

 

Lupe C. Rodrigwez:

Defendant's Attorney

 

 

 

REGISTRATION NO, 87974298

THE DEFENDANT: .
x] pleaded guilty.to count(s) 1 of Complaint

AUG OT 2019

 

 

 

CLERK US eter OO por -
SOUTHER! N DISTRICT OF CALIFORNIA
. DEPUTY

 

[ was found guilty to count(s)

 

 

after a plea of not guilty. ;
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offenses):

 

 

Title & Section Nature of Offense . Count Number(s) -
81325 ILLEGAL ENTRY (Misdemeanor) - 1 a.
- C] The defendant has been found not.guilty on count(s)
C] Count(s) . | dismissed on the motion of the United States,
IMPRISONMENT

- The defendant is hereby committed to the custody of the United States Bureau of Prisons tobe
imprisoned for aterm of: ;

 

Bon seeven re days

i Assessment: $10 WAIVED Fine: WAIVED .

‘Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in-
cefendant s possession at the time of arrest upon their deportation,or removal. ee pow Ze OUVaA VES

 

oo SPT defendant f be Enns with relative, i changed j in 1 case

leq Mt J Tern ESP can

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and _
United States Attorney of:any material change in the. defendant's economic circumstances,

. Wednesday, August 7, 2019

 

Date of Imposition of Sentence

looms,

HONORABIE ROBERT N. BLOCK.
UNITED STATES MAGISTRATE JUDGE

 

Received

 

Clerk’s Office Copy a - oo a a Wai |

5

¢

“

 

 
